DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-8 recite a computer implemented method (i.e. a series of steps), and claims 9-16 recite a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claims 17-20 recite a system; and therefore, each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite a method comprising: booking, for a subscription living user, an accommodation in an accommodation listing for a travel itinerary; locating, in the accommodation listing and in response to the booking, a record of a host accommodation of the subscription living user; modifying, automatically in response to the locating, a status of the record in the accommodation listing to be a searchable record; and adjusting, automatically, the status of the record in response to the subscription living user making a change in the travel itinerary.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to managing a listing for a rental accommodations space such as receiving a user’s itinerary; changing an availability status, etc. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking booking information for an individual and managing a business). The claims are directed towards commercial or legal interactions. As the claims recite a method for managing the advertising, marking or sales activities or behaviors. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer and a database
Claim 9: A non-transitory computer readable medium comprising instructions encoded thereon, one or more processors, and a database.
Claims 17: A system comprising one or more processor and a database.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to 

The dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-8, 10-16, and 18-20 are directed to further narrowing the abstract idea of managing an accommodation listing and a user’s reservation as recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

The dependent claims 2-8, 10-16, and 18-20 do not recite any additional elements that were not analyzed above. 

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –


Claim(s) 1-2, 5-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikkurty (US 2016/0092798).
Claims 1, 9 and 17: Ikkurty discloses (Claim 1) a computer implemented method comprising: (Claim 9) a non-transitory computer-readable medium comprising instructions encoded thereon for managing a travel itinerary, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: (Claim 20) a system for managing a travel itinerary, the system comprising one or more processors configured to execute instructions that cause the processor to: booking, for a subscription living user, an accommodation in an accommodation listing database for a travel itinerary (Paragraph [0006-0010]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest). Locating, in the accommodation listing database and in response to the booking, a record of a host accommodation of the subscription living user (Paragraph [0006-0010]; [0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive Modifying, automatically in response to the locating, a status of the record in the accommodation listing database to be a searchable record; and adjusting, automatically, the status of the record in response to the subscription living user making a change in the travel itinerary (Paragraph [0006-0010]; [0018]; [0045-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation).
Claims 2, 10, and 18: Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. Ikkurty further discloses wherein the accommodation comprises a start date and an end date 
Claims 5 and 13: Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. Ikkurty further discloses further comprising notifying a guest of the host accommodation of the subscription living user that the host accommodation is no longer available (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating 
Claims 6 and 14: Ikkurty discloses the method as per claim 5 and the non-transitory computer readable medium as per claim 9. Ikkurty further discloses further comprising providing a different accommodation for the guest (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a 
Claims 7 and 15: Ikkurty discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. Ikkurty further discloses further comprising adjusting the status of the record in response to the subscription living user booking an additional accommodation (Paragraph [0006-0010]; [0018]; [0044-0049]; Fig. 1, accordingly embodiments of the present invention are directed to a systems and method for conveniently and securely facilitating the listing, selling, and sharing of hotel reservations between individuals. In a preferred embodiment, travelers listing a reservation (Hosts) can use an online marketplace to sell their reservation for exclusive (subscribers) use by another traveler (guest) or offer their reservation as a shared listing, where the host shares the room with the guest. According to an embodiment of the present invention, a system comprising receiving reservation dates (the examiner notes the broadest reasonable interpretation of reservation dates would be the start and end dates). According to an embodiment of the invention the method further comprises the steps of: sending a reservation approval request to the reservation holder, receiving the reservation confirmation form the reservation holder verifying whether the reservation holder has accepted the reservation selection of the reservation seeker, and sending a reservation status verification to the reservation holder confirming whether the reservation selection has been accepted. According to an embodiment of the present invention the online marketplace may be configured to communicate with a third-party system regarding the details and status of the reservation. In a preferred embodiment when the system determines that the Host has requested to approve the Guest prior to accepting the booking, an email or similar message is sent to Host with the Guest’s information. If the Host declines the Guest’s booking, then the system sends the Guest a notification that informs them to search for another listing).

Therefore, claims 1-2, 5-7, 9-10, 13-15, and 17-18 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8, 11-12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikkurty (US 2016/0092798) in view of Truong (US 2015/0081350).
Claims 3, 11, and 19: Ikkurty discloses the method as per claim 2, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Ikkurty does not disclose further comprising listing the host accommodation of the subscription living user from the start date to the end date.
In the same field of endeavor of managing booking reservations Truong teaches further comprising listing the host accommodation of the subscription living user from the start date to the end date (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).
Claims 4, 12, and 20: Ikkurty discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 19. However, Ikkurty does not discloses further comprising changing the status of the record in response to the subscription living user checking out of the accommodation.
In the same field of endeavor of managing booking reservations Truong teaches further comprising changing the status of the record in response to the subscription living user checking out of the accommodation (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).
Claims 8 and 16: Ikkurty discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 15. However, Ikkurty does not disclose further comprising transmitting a notification to the guest that an availability of the host accommodation may be shortened in response to a request by the subscription living user.
In the same field of endeavor of managing booking reservations Truong teaches further comprising transmitting a notification to the guest that an availability of the host accommodation may be shortened in response to a request by the subscription living user (Paragraph [0042-0047]; Fig. 2, in one embodiment  a method and system aggregates rental properties and provides rental availability and its nightly average rate for a vacation rental search engine (The examiner notes that the broadest reasonable interpretation of displaying a rentals availability would include showing a host’s accommodating a user from a start date to an end date as those dates would not be available)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a series of available accommodations being rented by individuals as disclosed by Ikkurty (Ikkurty [0007]) with the system of further comprising listing the host accommodation of the subscription living user from the start date to the end date as taught by Truong (Truong [0042]). With the motivation of allowing a user more flexibility in their ability to plan out and change their itineraries (Truong [0009]).

Therefore, claims 3-4, 8, 11-12, 16, and 19-20 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Barbera (US 2018/0046944) Travel management system.
Handler (US 2020/0334720) Subscription based travel service.
Vizitei (US 2008/0201178) On-demand travel management service and platform.
O’Sullivan (US 2016/0132793) Reservation system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689